Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Hsi on 03/22/2022.
The amended claims are listed below.
Claim 4: Change the recitation “a PAM comprising one or more of a molecule type selected from TLR ligands, SCFA, NO, H2S” (lines 4 to 5) to “a product of Anaerobic Metabolism (PAM) comprising one or more of a molecule type selected from the group consisting of Toll-like-receptor (TLR) ligands, short chain fatty acids (SCFAs), nitric oxide (NO), H2S”; and replace the recitation “polyphenol metabolites” (lines 5 to 6) with “phenylpropionic acid”.
Claim 5: Change the recitation “claim 4 comprising the intracellular release of one or more types of a short chain” (lines 1 to 2) to “claim 4, wherein the method releases a short chain”.
Claim 6: Change the recitation “claim 5 comprising the intracellular release of a short chain” (lines 1 to 2) to “claim 5, wherein the method releases a short chain”; and delete the recitation “from an appropriate carrier molecule” (lines 2 to 3).
Claim 18: Change the recitation “a disease” (line 1) to “an Amphiphilic Lysosomally trapped Compound-responsive disease”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/10/2022 has been entered. Claims 1-3, 7-11, 13, and 14 are cancelled. Claims 12, 15-17, 22-28, and 30 are allowable. The restriction The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 05/26/2021 and 01/10/2022 are withdrawn.  Claims 4-6, 18-21, and 29, directed to method for using the compound of claim 12 or species of claim 12, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Thus, claims 4-6, 12, and 15-30 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US18/20769 filed on 03/02/2018, which claims benefit of US Provisional Application No. 62/466,827 filed on 03/03/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/466,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 30 recites “CSY0041, CSY1130, CSY5632, CSY2219, CSY5602, CSY1019, gamithromycin”, which are not disclosed or supported by the prior-filed Application No. 62/466,827. Thus, the priority date of claim 30 is 03/02/2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/22/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 12 and 28 because of incorrect recitation, as set forth on page 4 of the Final Rejection mailed on 01/10/2022, is withdrawn in view of amended claims.
The rejection of claims 12, 15-17, 22-27, and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 5-9 of the Final Rejection mailed on 01/10/2022, is withdrawn in view of amended claims 12 and 22. Claims 15-17, 23-27, and 30 depend from claim 12.
The rejection of claims 12, 15-17, 22-27, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 9 of the Final Rejection mailed on 01/10/2022, is withdrawn in view of amended claim 12. Claims 15-17, 22-27, and 30 depend from claim 12.
The rejection of claims 12, 15-17, 22-28, and 30 under 35 U.S.C. 103 as being unpatentable over Alihodzic et al. in view of Koc et al. and Pietrzik, as set forth on pages 10-17 of the Final Rejection mailed withdrawn in view of amended claim 12. Claims 15-17, 22-28, and 30 depend from claim 12.

Allowable Subject Matter
The amended claims 1, 4, and 18 are allowed. Claims 5 and 6, depending from claim 4; claims  15-17 and 22-30, depending from claim 12; and claims 19-21, depending from claim 18, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 4, 12, and 18, directed to a compound or a method of using the compound or salt thereof, comprising an Amphiphilic Lysosomally trapped Compound (ALC), wherein the ALC is a compound of Formula 6: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or a salt thereof, wherein: each R" is independently… Mac is a macrolide ring or macrolide ring system of the formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein X' is -N(CH3)-CH2-;… wherein the compound comprises at 2 or -NNO2, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 01/10/2022, in which Alihodzic et al. (WO 2010/086350, published on August 5, 2010) disclosed 2'-O-substituted 14-membered macrolides and 15-membered azalide macrolides represented by Formula (I): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; A represents a bivalent radical -C(O)-, -N(R9)CH2-, -CH2N(R9)-, -CH(NR10R11)-, -C(=NR12)-, or -CH(OH)-; R1 represents an α-L-cladinosyl group of Formula (a): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; R2 represents H or -CH3; R3 represents H or -C(O)C1-3alkyl; R4 represents H; R5 represents H, -C1-4alkyl or -C(O)C1-3alkyl; R9 represents H or -C1-4alkyl. Non-toxic salts are acetate, trifluoroacetate, maleate, malate, citrate, succinate, salicylate, propionate (page 4/97, lines 25-32; page 5/97, lines 1-36; page 8/97, lines 19-22). Compounds of Formula (IV,
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
) may be prepared by reaction of a compound of Formula (V,
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
) wherein R3, R4 are suitable hydroxy protecting groups and R1 represents an α-L-cladinosyl group of formula (a) having a C/4"-hydroxyl protecting group with acrylonitrile. Step 1: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Step 2: 
    PNG
    media_image8.png
    198
    400
    media_image8.png
    Greyscale
. Step 3: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (page 29/97, lines 11-25; page 37/97, lines 16-20; page 38/97, lines 11-14).  A pharmaceutical composition comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable carriers. The pharmaceutical composition is for the treatment of a neutrophil dominated inflammatory diseases resulting from neutrophilic infiltration.  A combination comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof and one or more further therapeutically active agents (page 20/97, lines 26-28; page 21/97, lines 16-18; page 27/97, lines 6-9). The compounds of examples 2, 5, 8, 13, 16-18, 19, 21 and 25 showed more than 50 % inhibition and compounds of examples 7, 14, 15 and 20 showed more than 30 % inhibition, of total cell number and number of neutrophils in broncho-alveolar lung fluid (BALF) of treated animals (page 88/97, lines 19-27). R3, R4 are suitable hydroxy protecting groups and R1 represents α-L-cladinosyl group of formula (a) having C/4"-hydroxyl protecting group, by reaction with the appropriate carboxylic acid C1-3alkylC(O)OH in the presence of DCC and DMAP in a suitable solvent (page 28/97, lines 28-31). Koc et al. (Mini-Reviews in Medicinal Chemistry 9: 611-619, 2009) disclosed that formation of hybrid molecules with nonselective COX inhibitors and the nitric oxide (NO) donor is one of the most promising strategies, because nitric oxide supports the endogenous gastrointestinal tract defense mechanism via its protective effects such as increasing mucus, secreting bicarbonate, increasing mucosal blood flow and decreasing pro-inflammatory cellular activation. The NO donors from nitric ester groups (-ONO2) inhibit cyclooxygenase. Nitric oxide has been shown to modulate the activities of cyclooxygenase (COX) and lipoxygenase (LOX). Considering the pro-inflammatory properties of leukotrienes (LTs) and prostanoids, the capacity of drugs to inhibit the synthesis of eicosanoids (double effect inhibitors) entitle them for not only a strong anti-inflammatory activity but also less side effects than COX-2 inhibitors and NSAIDs (page 612, left col., last para.; right col., para. 1; page 614, left col., para. 1 to 2; right col., para. 1). Pietrzik (US 2012/0232257, published on September 13, 2012) disclosed that in situ generated carbonic acid dinitrate serves as a mild source of nitronium electrophiles which allows nitration of reducing as well as non-reducing mono, poly and oligosaccharides in short times. Degree of nitration is determined rather via reaction stochiometry One equivalent of carbonic acid dinitrate is consumed to derivatize one hydroxyl (or analogous) function. Due to the mildness of the procedure previously introduced functional groups remain untouched. Nitration of unprotected ß-D-Glucose: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (pages 2-3/6, [0004, 0005, and 0013]). However, the references did not teach or suggest the recitation “the compound comprises at least one moiety consisting of -ONO2 or -NNO2”, required by claims 4, 12, and 18, and limited by the closed transitional phrase “consisting of” to exclude other compounds that only require moiety, such as acrylonitrile and carboxylic acid C1-3alkylC(O)OH, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-6, 12, and 15-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623